IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               August 19, 2008
                               No. 06-41364
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

JAMES BRUCE MULLINS

                                         Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                         Respondent-Appellee


                Appeal from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 6:06-CV-257


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
     This court granted a certificate of appealability to James Bruce Mullins,
Texas prisoner # 1160045, to determine whether the district court correctly
determined that Mullins’s 28 U.S.C. § 2254 application was time barred. In
Mullins’s § 2254 application he challenged his guilty-plea convictions of
possession of a firearm by a felon and aggravated assault against a public
servant and the resulting concurrent sentences of 10 and 20 years of


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41364

imprisonment. Mullins contends that the district court erred by applying 28
U.S.C. § 2244(d)(1)(A), the date on which Mullins’s conviction became final, as
the limitation period commencement date, rather than § 2244(d)(1)(D), the date
on which the factual predicate of the claim could have been discovered through
due diligence. He argues that pursuant to § 2244(d)(1)(D), the limitation period
commencement date should be the date that he received an order of the Texas
State Board of Examining Psychologists (TSBEP), which reprimanded the
psychologist who examined Mullins in his criminal case for his work in Mullins’s
criminal proceeding. Mullins insists that the TSBEP order of reprimand forms
the factual predicate for his constitutional claims and that, if the date that he
received the order is used as the limitation commencement date, his § 2254
application would be timely.
      An order dismissing a habeas application as time barred is subject to de
novo review. Starns v. Andrews, 524 F.3d 612, 617 (5th Cir. 2008). Mullins
asserted in the instant § 2254 application that he was denied due process
because the psychologist’s conclusions were faulty, the faulty report was used as
a basis for his guilty plea, and the trial court and his counsel should have
investigated the issue. Because Mullins’s claims are essentially a challenge to
his guilty plea, the TSBEP order of reprimand is not the basis for Mullins’s §
2254 claims. Rather, that order provides support for Mullins’s claims. This
conclusion is also supported by review of Mullins’s allegations in his initial state
habeas application, which he filed prior to receiving the TSBEP order of
reprimand. Initially, Mullins challenged his guilty plea based upon ineffective
assistance of counsel, contending that (1) his attorney was ineffective for failing
to investigate the issue of his sanity, (2) his attorney coerced him into pleading
guilty by telling him that he did not have an insanity defense, and (3) he was
mentally incompetent when he entered the guilty plea.            Mullins attached
diagnostic reports to his state habeas application to contradict the conclusions
set forth in the psychologist’s report that was used in Mullins’s criminal

                                         2
                                  No. 06-41364

proceeding. As the TSBEP order of reprimand is merely support for Mullins’s
repeated attempts to challenge his guilty plea, the order does not form the
factual predicate for his claims, as contemplated by § 2244(b)(2)(D).         See
Flanagan v. Johnson, 154 F.3d 196, 198-99 (5th Cir. 1998). As such, Mullins’s
contention that § 2244(d)(1)(D) should apply and the statue of limitations did not
begin to run until he received the TSBEP order is without merit. Rather, the
“general rule” of § 2244(d)(1)(A), which the district court applied, governs this
case. See Flanagan v. Johnson, 154 F.3d at 199.
      Mullins does not address the district court’s analysis and conclusion under
§ 2244(d)(1)(A) that his § 2254 application is time barred. He also does not
address the district court’s conclusion that equitable tolling was not warranted.
He has therefore abandoned these issues. See Yohey v. Collins, 985 F.2d 222,
224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987); FED. R. APP. P. 28(a)(9).
      For the foregoing reasons, the judgement of the district court is
AFFIRMED.




                                        3